In an action inter alia to recover damages for breach of a convenant of quiet enjoyment, plaintiff appeals from an order of the Supreme Court, Rockland County, entered October 3, 1975, which denied its motion inter alia to direct defendants to submit to binding arbitration. Order affirmed, with $50 costs and disbursements jointly to respondents appearing separately and filing separate briefs. Under the circumstances, the subject agreement was clearly a sublease rather than an assignment. Consequently, Special Term properly denied the motion. Cohalan, Acting P. J., Margett, Damiani, Shapiro and Hawkins, JJ., concur.